Polos, C.J. Claimant, an inmate of an Illinois correctional institution, has brought this action to recover for the alleged loss of a gold wedding band, a pair of glasses, a three piece suit and some photographs. Claimant alleges that these items were lost during the course of his transfer from the Vienna Correctional Center to the Pontiac State Penitentiary. It appears that at the time of his transfer his personal property was inventoried and packed, and shipped to his mother at an address furnished by Claimant. Claimant signed the inventory as presented to him, and alleges that the items issued were either not on the inventory, or they were on the inventory and not received by his mother. Claimant acknowledged that his mother received some of his personal property, which was shipped via Greyhound bus. His property therefore could have disappeared anywhere in transit. Further, Claimant’s testimony was ambigous and inconsistent with respect to how he came into possession of certain of the property at issue, and the cost of that property. For the foregoing reasons, the Court finds that Claimant has failed to establish by a preponderance of the evidence that the State came into actual possession of the items of property at issue, or that the property was lost due to negligence on the part of the State. It is therefore ordered that this claim be, and hereby is denied.